DETAILED ACTION
	The following is a response to the amendment filed 1/28/2022 which has been entered.
Response to Amendment
	Claims 1-20 are pending in the application. Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 19 and 20 accordingly.
	-The double patenting rejection has been withdrawn due to applicant submitting a terminal disclaimer which has been approved.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James J. Pingor on 2/25/22.
-Claims 1-7 have been cancelled.



Allowable Subject Matter
Claims 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 8) a method of providing a first opposing pulse in a first closed volume opposing movement of a progressive actuator of a transmission in a shift direction; providing a first actuating pulse in a second volume that promotes movement of the same actuator in the shift direction; a shift completion event determined by releasing pressure in the first and second volumes; and commanding a position of the actuator coupled to a clutch based at least in part on interpretation of a clutch torque profile interpreted by performing a clutch engagement position test and in combination with the limitations as written in claim 8.

-(as to claim 15) a computer product in a non-transitory memory configuring a processor implemented from the memory to provide a first opposing pulse in a first
closed volume that opposes movement of a progressive actuator of a transmission in a shift direction; provide a first actuating pulse in a second volume that promotes movement of the same actuator in the shift direction; determine a shift completion event by releasing pressure in the first and second volumes; and commanding a position of the actuator coupled to a clutch based at least in part on an interpretation of a clutch torque profile interpreted by performing a clutch engagement position test and in combination with the limitations as written in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 7, 2022